Citation Nr: 0118628	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  01-04 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Evaluation of degenerative left femoral spur with history 
of fibroxanthoma, currently rated at zero percent disabling. 

2.  Evaluation of status post herniated nucleus pulposus of 
the lumbar spine, status post partial laminectomy L5-S1, 
currently rated as 10 percent disabling.


ATTORNEY FOR THE BOARD

N. Pflanz, Associate Counsel


INTRODUCTION

The veteran had active service from September 1996 to March 
1999.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1999 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO granted 
service connection for degenerative left femoral spur with 
history of fibroxanthoma and assigned a zero percent rating, 
effective March 4, 1999; granted service connection for 
status post herniated nucleus pulposus of the lumbar spine, 
status post partial laminectomy L5-S1 and assigned a 10 
percent rating, effective March 4, 1999; and denied service 
connection for reactive hyperplasia of the right groin.  The 
veteran did not appeal the denial of service connection for 
reactive hyperplasia of the right groin, therefore the only 
issues currently before the Board are the veteran's claims 
regarding his degenerative left femoral spur with history of 
fibroxanthoma and his status post herniated nucleus pulposus 
of the lumbar spine, status post partial laminectomy L5-S1.


FINDINGS OF FACT

1.  The veteran's degenerative left femoral spur with history 
of fibroxanthoma is manifested by no functional impairment.  

2.  The veteran's status post herniated nucleus pulposus of 
the lumbar spine, status post partial laminectomy L5-S1 is 
manifested by no more than mild or slight functional 
impairment. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the veteran's 
degenerative left femoral spur with history of fibroxanthoma 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4, including § 4.7 and Diagnostic Code 5010 (2000).

2.  The criteria for a rating in excess of 10 percent for the 
veteran's status post herniated nucleus pulposus of the 
lumbar spine, status post partial laminectomy L5-S1 have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
including § 4.7 and Diagnostic Codes 5292 and 5293 (2000).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines VA obligations with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date. Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

VA's duty to assist includes making reasonable efforts to 
obtain medical and other records that are relevant to the 
veteran's claim unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  See the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A).  The law provides that the assistance provided by 
the Secretary shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim. Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A). 

In this case, the veteran was provided with a statement of 
the case in March 2001 which informed him of the evidence 
necessary to substantiate his claim and provided him with an 
opportunity to submit additional evidence.  The veteran was 
provided a VA examination and his medical records were 
considered in ascertaining his entitlement to his claim.  

In this instance, the veteran has not made VA aware of the 
existence of any additional documentation that would be 
helpful to his claim.  Thus, the Board finds that VA's duty 
to provide him with notice and assist him with the 
development of his claim has been satisfied, and that the 
instant claim is ready for appellate adjudication. 

Factual Background

Degenerative left femoral spur with history of fibroxanthoma 

Service medical records indicate that in February 1998 the 
veteran was diagnosed with fibroxanthoma of the left femoral 
neck and secondary osteoarthritis of the left femoral head.  

The veteran reported for a VA medical examination in May 
1999.  He denied any paresthesia of the lower extremities or 
any current problems of the left hip and leg.  Examination of 
the hips revealed no heat, redness, swelling, effusion, 
drainage, abnormal movement, instability or weakness.  
Flexion was at 125 degrees, extension to 30 degrees, 
adduction to 25 degrees, abduction to 45 degrees, external 
rotation to 60 degrees, and internal rotation to 40 degrees.  
The movements were without pain.  There was no weakness, lack 
of endurance, fatigue, or incoordination.  Lower extremities 
motor function was within normal limits.  An X-ray of the 
left femur including the left hip revealed a degenerative 
femoral spur.  The examiner stated that the veteran had full 
range of motion of the hips without any signs of weakness or 
tenderness.  

In a medical report by Dr. Weiner dated in May 1999, he found 
there was a degenerative spur projecting from the neck of the 
femur but otherwise the hip joint space was normally 
maintained.  He found no evidence of fracture of dislocation 
and diagnosed a degenerative femoral spur.  

Status post herniated nucleus pulposus of the lumbar spine, 
status post partial laminectomy L5-S1 

Service medical records indicate that in June 1998, an 
magnetic resonance image (MRI) revealed a herniated nucleus 
pulposus at L5-S1.  He underwent a partial laminectomy of L5-
S1 in September 1998.  

The veteran reported for a VA medical examination in May 
1999.  He stated that he had on and off pain especially with 
the change in weather as well as extreme walking and standing 
for a prolonged period of time.  Examination of the spine 
revealed painful motion, but no muscle spasm, weakness or 
tenderness.  The veteran's posture and musculation of the 
back were normal.  Lumbar spine flexion was 80 degrees with 
pain starting at 60 degrees; extension was 35 degrees with 
pain beginning at 30 degrees; right and left lateral flexion 
was 40 degrees with pain beginning at 35 degrees; right and 
left rotation was 35 degrees with pain beginning at 30 
degrees.  The examiner found the range of motion was limited 
secondary due to pain, weakness, fatigue and lack of 
endurance.  He concluded that there was no major functional 
impact and no incoordination.  An X-ray of the lumbar spine 
revealed no abnormality.    

According to a medical report by Dr. Weiner dated in May 
1999, there was no evidence of compression or other fracture.  
He found that the intervertebral disc spaces were not 
significantly compromised and that no abnormality was 
demonstrated.   



Rating Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2000), which require the evaluation of the complete medical 
history of the veteran's condition.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, at 126-28.  We conclude that the 
disability has not significantly changed and that a uniform 
rating is warranted.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. 
§ 4.3 (2000).

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2000).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, as seen by the separate 
assignment of evaluations based on instability and arthritis 
with limitation of motion; however, the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Analysis

Degenerative left femoral spur with history of fibroxanthoma 

The veteran is service-connected at zero percent for 
degenerative left femoral spur with history of fibroxanthoma 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2000).  
Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis. Under Diagnostic Code 5003, degenerative 
arthritis, established by X-ray findings, is rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved.  However, 
when the limitation of motion of the specific joint involved 
is noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for each such major 
joint affected by limitation of motion.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
Hicks v. Brown, 8 Vet. App. 417 (1995), the Court noted that 
Diagnostic Code 5003 and 38 C.F.R. § 4.59 (2000) deem painful 
motion of a major joint or group of minor joints caused by 
degenerative arthritis that is established by X-ray evidence 
to be limited motion even though a range of motion may be 
possible beyond the point when pain sets in. Therefore, with 
X-ray evidence of degenerative changes and objective 
demonstration of painful, but not limited, motion of the 
affected joint, a 10 percent rating would be applied to the 
joint under Diagnostic Code 5003.

The Board has reviewed the evidence of record and finds that 
the preponderance of the evidence is against a compensable 
evaluation.  In this case, the record shows that during the 
VA medical examination in May 1999, the veteran denied any 
problems of the left hip and leg.  Examination of the hips 
revealed no heat, redness, swelling, effusion, drainage, 
abnormal movement, instability or weakness.  Flexion was at 
125 degrees, extension to 30 degrees, adduction to 25 
degrees, abduction to 45 degrees, external rotation to 60 
degrees, and internal rotation to 40 degrees.  There was no 
weakness, lack of endurance, fatigue, pain, or 
incoordination.  An X-ray of the left femur including the 
left hip revealed a degenerative femoral spur.  The examiner 
concluded that the veteran had full range of motion of the 
hips without any signs of weakness or tenderness. 

The Court has held that pursuant to 38 C.F.R. § 4.40 (2000) 
the Board must consider and discuss the impact of pain in 
making its rating determination.  See Spurgeon v. Brown, 10 
Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. App. 202, 
205 (1995).  Section 4.40 provides in part that functional 
loss may be due to pain, as supported by adequate pathology, 
and as evidenced by the visible behavior of the claimant 
undertaking the motion.  The section also provides that 
weakness is as important as limitation of motion, and a part 
that becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.

Factors listed for consideration in 38 C.F.R. § 4.45 include 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.

In this case, the May 1999 VA examination of the hips 
revealed no heat, redness, swelling, effusion, drainage, 
abnormal movement, instability or weakness.  There was no 
weakness, lack of endurance, fatigue, pain, or incoordination 
and the veteran had full range of motion of the hips without 
any signs of weakness or tenderness.  There is no objective 
evidence that the veteran's left hip or leg is painful with 
use or that there is any functional impairment associated 
with the arthritis.  Therefore, a noncompensable rating is 
appropriate in this case. 

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2000) is warranted.  That provision provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the veteran's degenerative left 
femoral spur with history of fibroxanthoma results in marked 
interference with his employment or that such requires 
frequent periods of hospitalization.  The record reflects 
that the veteran has sought treatment for complaints of pain.  
However, the percentage ratings under the Schedule are 
themselves representative of the average impairment in 
earning capacity resulting from diseases and injuries.  38 
C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."

The veteran has not shown in this case that his degenerative 
left femoral spur with history of fibroxanthoma, in and of 
itself, results in unusual disability or impairment that 
renders the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate. 
Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.




Status post herniated nucleus pulposus of the lumbar spine, 
status post partial laminectomy L5-S1

The veteran is service-connected at 10 percent for status 
post herniated nucleus pulposus of the lumbar spine, status 
post partial laminectomy L5-S1 pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292 and 5293 (2000).  Under Diagnostic Code 
5292, limitation of lumbar spine motion is rated as 20 
percent disabling where moderate, and 40 percent disabling 
where severe.  Diagnostic Code 5293 provides for disability 
evaluations based upon intervertebral disc syndrome.  Under 
Diagnostic Code 5293, mild intervertebral disc syndrome 
warrants a 10 percent evaluation, moderate intervertebral 
disc syndrome with recurring attacks warrants a 20 percent 
evaluation, evidence of severe intervertebral disc syndrome 
with recurring attacks and intermittent relief warrants a 40 
percent evaluation. 38 C.F.R. Part 4, Diagnostic Code 5293 
(2000).  Evidence of pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy, 
characteristic pain, demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate to the site 
of the diseased disc and with little intermittent relief 
warrants a 60 percent rating.  Id.


The Board has reviewed the evidence of record and finds that 
the preponderance of the evidence is against an increased 
evaluation.  During the May 1999 examination, the examiner 
found painful motion of the spine, but no muscle spasm, 
weakness or tenderness.  The veteran's posture and 
musculation of the back were normal.  The examiner found the 
range of motion was limited secondary due to pain, weakness, 
fatigue and lack of endurance.  He concluded that there was 
no major functional impact and no incoordination.  An X-ray 
of the lumbar spine revealed no abnormality.  Likewise, in a 
medical report by Dr. Weiner dated in May 1999, he found no 
abnormalities. 

Based upon the available evidence, a higher rating under 
Diagnostic Code 5292 is not warranted because the condition 
does not result in moderate limitation of motion or moderate 
functional impairment.  Likewise, the status post herniated 
nucleus pulposus of the lumbar spine, status post partial 
laminectomy L5-S1 is best described as mild and does not 
reach the level of moderately disabling with recurring 
attacks, as contemplated by a 20 percent evaluation under 
Diagnostic Code 5293. 

The Court has, however, held that the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 
538 (1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained. See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the 
Board has considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  Furthermore, 
consideration of other potentially applicable diagnostic 
codes is required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Under Diagnostic Code 5295, a sacroiliac injury and weakness 
or lumbosacral strain will be rated at 20 percent where there 
is muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  The next 
higher rating, and the maximum under these codes, is 40 
percent which requires a severe disability with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2000).

Here, the Board observes that according to the evidence of 
record, there is no evidence of muscle spasm, weakness or 
tenderness.  The veteran's posture and musculation of the 
back were normal.  A rating under Diagnostic Code 5295 is not 
warranted because there is no evidence of muscle spasms on 
extreme forward bending or loss of lateral spine motion in 
standing position.  The current evaluation contemplates mild 
functional impairment. 

It should also be pointed out that each of the ways by which 
the back is ratable, other than those described in Diagnostic 
Code 5285, contemplates limitation of motion.  See VAOPGCPREC 
36-97 (Dec. 12, 1997).  Therefore, assigning separate ratings 
on the basis of both limitation of motion and other symptoms, 
such as those set forth in Diagnostic Code 5293, would be 
inappropriate.  38 C.F.R. § 4.14.  

The Board has also considered the Court's decision in DeLuca, 
which held that where evaluation is based on limitation of 
motion, the question of whether pain and functional loss are 
additionally disabling must be considered.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  Disability of the musculoskeletal 
system is the inability to perform normal working movement 
with normal excursion, strength, speed, coordination, and 
endurance, and that weakness is as important as limitation of 
motion, and that a part which becomes disabled on use must be 
regarded as seriously disabled.  However, a little-used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, through atrophy, for example.  
38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  VA's Office of the General Counsel 
issued a precedent opinion that mandates consideration of the 
provisions of 38 C.F.R. 
§§ 4.40, 4.45 in conjunction with disabilities evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  See 
VAOPGCPREC 36- 97 (1997), 63 Fed. Reg. 31262 (1998)

The competent medical evidence reflects consideration of the 
veteran's complaints of pain, weakness and fatigability by 
medical professionals.  The granted 10 percent evaluation 
already contemplates mild symptomatology under Diagnostic 
Codes 5292 and 5293.  There was no evidence of any more than 
mild functional impairment and his range of motion was 
normal.  Although there was pain, there was no indication 
that pain limited motion or function to a degree greater than 
his actual range of motion.  There was no indication of 
moderate functional impairment due to weakness, since motor 
function was tested as normal.  Rather, the examiner 
determined that there was no major functional impairment and 
that, according to the examiner, the limitation was only 
slight.  The veteran is competent to report that he is worse 
or entitled to a higher evaluation.  However, the observation 
of a skilled professional is more probative of the degree of 
the veteran's impairment.  The preponderance of the evidence 
is against the claim and there is no doubt to be resolved.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1999), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, there is no evidence of other sperate 
manifestations not contemplated in the assigned 10 percent 
evaluation. 38 C.F.R. § 4.14 (2000); Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994).

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2000) is warranted. That provision provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the veteran's status post 
herniated nucleus pulposus of the lumbar spine, status post 
partial laminectomy L5-S1 results in marked interference with 
his employment or that such requires frequent periods of 
hospitalization.  The record reflects that the veteran has 
sought treatment for complaints of back pain.  However, the 
percentage ratings under the Schedule are themselves 
representative of the average impairment in earning capacity 
resulting from diseases and injuries.  38 C.F.R. § 4.1 
specifically sets out that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."

What the veteran has not shown in this case is that his 
status post herniated nucleus pulposus of the lumbar spine, 
status post partial laminectomy L5-S1, results in unusual 
disability or impairment that renders the criteria and/or 
degrees of disability contemplated in the Schedule 
impractical or inadequate. Accordingly, consideration of 38 
C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER
Evaluation in excess of zero percent for degenerative left 
femoral spur with history of fibroxanthoma is denied.

Evaluation in excess of 10 percent for status post herniated 
nucleus pulposus of the lumbar spine, status post partial 
laminectomy L5-S1 is denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

